42 F.3d 1408
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ARKLA, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 94-5023.
United States Court of Appeals, Federal Circuit.
March 25, 1994.

1
[VACATING FROM, 94-063479.]


2
MOTION GRANTED.

ON MOTION
ORDER

3
Arkla, Inc. moves for reconsideration of the court's March 1, 1994 order dismissing Arkla's appeal for failure to file a corrected brief.  The United States does not oppose.


4
Upon consideration thereof,

IT IS ORDERED THAT:

5
Arkla's motion is granted.  The March 1, 1994 dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.